Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 requires a moving device moving autonomously in an environment in which one or more electronic apparatus are located, the moving device including an image capturing component , a processor identifying the locations of electronic apparatus in the environment based on the captured images, a storage device that stores the first location and in response to receiving a remote determines a second location corresponding to the first location according to a signal sensing range of the first electronic apparatus, causing the moving device to move to the second location and transmit a signal from the second location to control the first electronic device. 
The closest prior arts are Cheuvront and Chambers. Cheuvront discloses a robot including a camera which uses a processor to generate a three dimensional map of its environment including identifying the locations of electronic devices, such as speakers and thermostats, which may be electronically controlled. Cheuvront further discloses that the robot may be commanded to travel to a specific location on the map such as a front door (Cheuvront pars 252-253), and that a user may issue voice commands to a robot to control electronic devices at the users current location (Cheuvront pars 247-249). Chambers discloses a robot which identifies electronic devices in an environment and measures the signals strength of the devices at various locations in the environment to build a signal map (Chambers Fig. 5), the map may be used to determine the present location of the robot within the house (Chambers par. 110). However, neither Cheuvront nor Chambers specifically discloses that upon receiving a command a processor determines a second location within the signal sensing range of a particular electronic device at the first location and moves a moving device to that second location to transmit signals from the moving device to control the first electronic device as required by claim 1. 
Claims 2-10 and 12 depend from claim 1 and are allowed for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190159044 A1		US-PGPUB	Abou-Rizk; Mitri J. et al.
US 20190183310 A1		US-PGPUB	Herron; Matthew Allison et al..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423